                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

DENNIS LEWIS RILEY,              *

      Plaintiff,                 *

vs.                              *
                                         CASE NO. 4:17-CV-235 (CDL)
Corrections Officer, JAMES       *
GLOVER,
                                 *
      Defendant.
                                 *

                             O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

March 4, 2019 is hereby approved, adopted, and made the Order of

the Court.

      The Court considered Plaintiff’s objections to the Report and

Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 25th day of March, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA
